Exhibit 10.2 [f8k_vrholdings010714.htm]

 





January 6, 2014

 

To the Board Directors of

VR Holdings, Inc.

 

Re: Resignation

 

Due to the press of other business, I do hereby resign as a Director of VR
Holdings, Inc., with such resignation to take effect immediately. There have
been no disputes between me and VR Holdings, Inc. I agree with the statements
contained in the Form 8-K to be filed by VR Holdings, Inc. with respect to my
resignation as a Director of VR Holdings, Inc.

 

Truly yours,

 

/s/ Harry J. Conn

 

Harry J. Conn

